     1   Sheri M. Thome, Esq.
         Nevada Bar No. 008657
 2       WILSON, ELSER, MOSKOWITZ,
         EDELMAN & DICKER LLP
 3       6689 Las Vegas Blvd. South, Suite 200
         Las Vegas, Nevada 89119
 4       Telephone: 702.727.1400
         Facsimile: 702. 727.1401
 5       Email: Sheri.Thome@wilsonelser.com

 6       Thomas A. Vallas, Esq.
         Nevada Bar No. 004076
 7       HOY CHRISSINGE R KIMMEL VALLAS
         50 W. Liberty Street, Suite 840
 8       Reno, Nevada 89501
         Telephone: 775.786.8000
 9       Facsimile: 775.786.7426
         Email: TVallas@nevadalaw.com
10
         Attorneys for Defendant
11       Victory Woodworks, Inc.
12                                    UNITED STATES DISTRICT COURT
13                                            DISTRICT OF NEVADA

14        BLADIMIK JARA and DAVID PEARSON,                  Case No. 3:20-cv-00690-MMD-WGC

15                              Plaintiffs,
                                                            STIPULATION AND ORDER OF
16        vs.                                               DISMISSAL WITH PREJUDICE

17        VICTORY WOODWORKS, INC.,
18                              Defendant.

19
20              Defendant Victory Woodworks, Inc. ("Victory"), by and through its counsel, Sheri M.
21        Thome, Esq., of Wilson, Elser, Moskowitz, Edelman & Dicker LLP, and Thomas A. Vallas, Esq.,

22        of Hoy Chrissinger Kimmel Vallas, and Plaintiffs Bladimik Jara and David Pearson, by and through
          their counsel, Mark Mausert, Esq., of the Law Office of Mark Mausert, hereby stipulate and agree
23
          that this action be dismissed in its entirety, with prejudice, with each party to bear their own
24        attorneys' fees and costs incurred in this action. FRCP 4l(a)(l)(ii). This dismissal includes all
25        claims, crossclaims and counterclaims actually asserted or that could have been asserted by the
26        parties hereto.

27        II I
28        II/


         255624015v.l
                                                                                 ~
     1              IT IS SO STIPUL ATED.

     2      DATED this\&_ _ day o~            , 2021.             DATED this _ _ day of June, 2021.
     3      WILSON , ELSER, MOSKO WITZ,
            EDE .     &DIC RLLP
                              ~
                                                                  LAW OFFICE OF  Mir          MAUS~ RT
     4

     5
           By: ~
               eri M .       e, Esq.
                                                                  By:                    ~
                                                                        MarkMa usert, Esq.
             Nevada Bar No. 008657                                      Nevada Bar No. 002398
     6       6689 Las Vegas Blvd. South, Suite 200                      729 Evans A venue
             Las Vegas, Nevada 89119                                    Reno, NV 89512
     7       Telephone: (702) 727-1400                                  Telephone: (775) 786-5477
             Facsimil e: (702) 727-1401                                 Facsimile: (775) 786-9658
     8       Sheri. Thome@wilsonelser.com                               mark@m arkmausertlaw.co m
                                                                        Aflorney for Plaintiffs
     9            Thomas A. Vallas, Esq.                                Bladim ik Jara and David Pearson
                  Nevada Bar No. 004076
 10               HOY CHRISS INGER KIMME L
                  VALLAS
 11               50 W. Liberty Street, Suite 840
                  Reno, Nevada 89501
12                Telephone: (775) 786.8000
                  Facsimi le: (775) 786.7426
13                T Vall as@neva dalaw.co m
                  Attorney s fo r Defendant
14                VictoJJ' Woodwork. . Inc.
15
16                                                        ORDER
17                 Upon stipulation of the parties and for good cause shown, the above-captioned action,

18         including all claims, cross-claims and counterclaims actually asserted or that could
                                                                                                have been
19        asserted, is dismissed in its entirety, with prejudice , with each party to bear their own attorneys
                                                                                                                 ' fees
20        and costs.
21                                                      IT IS SO ORDERED.
22

23
                                                        UNITED STATES DISTRIC T JUDGE
24
                                                        DATED : _ 7/14/2021
                                                                  _ _ _ _ _ __ _ _ _ _ _
25

26

27

28
                                                            -2-
         255624015v.l
